COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-194-CV

PATRICIA HARRIS, INDIVIDUALLY                                     APPELLANT
AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF HARVEY HARRIS,
DECEASED

                                        V.

ARLINGTON MEMORIAL HOSPITAL                                         APPELLEE

                                    ----------

           FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: August 6, 2009



      1
          … See Tex. R. App. P. 47.4.